                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BARBARA GALVAN,                                  Case No. 18-cv-07378-JST
                                                       Plaintiff,                         ORDER APPROVING REQUEST TO
                                   8
                                                                                          APPEAR BY TELEPHONE
                                                 v.
                                   9
                                                                                          Re: ECF No. 19
                                  10     FIRST STUDENT MANAGEMENT, LLC,
                                         et al.,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court hereby GRANTS Plaintiff's and Defendants’ request to appear by telephone at

                                  14   the conference scheduled for March 27, 2019 at 2:00 P.M.. Not less than twenty-four hours before

                                  15   the conference, counsel shall contact the courtroom deputy at 415-522-2036 or

                                  16   jstcrd@cand.uscourts.gov to provide a direct dial number at which counsel can be reached for the

                                  17   conference.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 25, 2019
                                                                                      ______________________________________
                                  20
                                                                                                    JON S. TIGAR
                                  21                                                          United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
